349 P.2d 567 (1960)
Kenneth A. SELBY in the Matter of Judith Anne Hollander, Petitioner,
v.
Jean J. JACOBUCCI, Judge of County Court of Adams County, Respondent.
No. 19316.
Supreme Court of Colorado. En Banc.
February 23, 1960.
Kenneth A. Selby, Denver, for petitioner.
James C. Merbs, Dist. Atty., 17th Judicial Dist., Derby, Leonard H. McCain, Deputy Dist. Atty., Brighton, for respondent.
KNAUSS, Justice.
This is an original proceeding in which the petitioner, a member of the bar of this Court, seeks a writ in the nature of mandamus or prohibition, directed to respondent, judge of the County Court of Adams County, requiring him to vacate an order entered in a proceeding therein pending, prohibiting petitioner to appear therein as counsel representing one Judith Anne Hollander, a minor, seventeen years of age, charged with being a delinquent child. Pursuant to the prayer of the petition, a rule to show cause was issued.
By a complaint filed by her parents on October 31, 1959 it was charged that Judith Anne "did violate the law, in that she did leave home without their [parents'] will and without their permission in the company of William R. Plumlee and did remain away during the night; that said child is disorderly, disobedient, defiant, immoral and incorrigible and engages in activities inimical to her best interests and welfare." This complaint was filed pursuant to Chapter 22, Article 8 of C.R.S. '53 concerning delinquent children.
On November 3, 1959 Rudy Hollander, father of Judith Anne, caused to be filed a complaint against William Plumlee alleging that said Plumlee "did encourage, cause and contribute to the delinquency of one Judith Anne Hollander * * *."
Petitioner Selby was employed by the parties so charged as counsel, and entered *568 his appearance in said court in behalf of each of them.
The return of respondent recites: "that at a hearing before Judge Jean J. Jacobucci * * * on December 3, 1959 said Ruby and Mrs. Ruby Hollander specifically forbade said Kenneth A. Selby [attorney] to represent their daughter Judith Anne Hollander, in the pending Juvenile Delinquency hearing."
Thereupon the Respondent issued the order here complained of prohibiting Mr. Selby from appearing for Judith Anne in the delinquency proceedings.
It requires no citation of authorities to sustain the proposition that any person proceeded against in a court is entitled to counsel of his or her own choosing, and the selection of such counsel cannot be dictated by those who instigated the action. Here the minor is seventeen years of age, has selected her own counsel, and we are compelled to hold that the trial court exceeded its jurisdiction entering the order prohibiting Mr. Selby from appearing or representing his client.
They assume as stated in the return of respondent that Mr. Selby in representing both this minor and Mr. Plumlee "would permit him to have access to evidence and confidential counsel which may be used to advantage in his representation of the defendant, William Plumlee, and to the disadvantage of the welfare of the said minor child" is to beg the question and to assume that Mr. Selby will betray his trust as a member of the bar of this Court.
It is, therefore, ordered that the rule to show cause heretofore issued herein be made permanent.